Marshall, Judge,
dissenting.
I respectfully dissent from the majority opinion.
I believe that a reasonable interpretation of the statute is that given by the appellant, which is that the measurement be made in a straight line. Code Ann. § 95A-916, in allowing certain outdoor advertising in commercial and industrial areas, specifically provided that "no sign . . . shall be erected . . . which is within 500 feet of another sign.” The obvious and literal meaning is to prevent signs from being within 500 feet of each other — i.e., each sign shall be the center of a 500 foot zone, within which no other sign shall be placed. In fact, the very subsection in question mentions a "500 foot zone” existing around the signs. There is no mention in the subsection of imaginary points along the highway. Elsewhere in the statute the method of measurement is specified as being along the edge of the pavement of the highway, see §§ 95A-916 (r), 95A-917 (d) and 95A-914 (i). The General Assembly, even though aware of this method of measurement, did not specify same as the method of measuring the distance between these signs.
I am not persuaded by the fact that federal policy memoranda and agreements, relied on by appellee, state that the method of measurement be from imaginary points on the edge of the highway. Such documents are not *440the law of any particular jurisdiction and would not be binding authority on the meaning of Georgia’s statute if they were the law.
I am more persuaded by the Georgia liquor establishment cases. For example, in Butler v. State, 89 Ga. 821 (15 SE 763), the appellant was prosecuted for selling liquor within three miles from a church in violation of a statute. The appellate court rejected appellant’s argument that if measured by way of the nearest road, the point at which the sale took place was more than three miles from the church. The court interpreted the statute to mean that the sale was prohibited within a three-mile "zone” of the church, even though the method of measurement was not mentioned in the statute. See also, 4 ALR3d 1250.
It is important to strictly construe statutes which restrict the freedom of the owner of real property to use the property as he sees fit. If the General Assembly intended that the measurement between signs be as contended by the DOT, it should have specified such an interpretation so that there remained no room for doubt as to the meaning of the statute.
The majority opinion will result in a further restriction on the freedom of the property owner to use his land as he wishes, although no such restriction is clearly apparent in the statute.
I would reverse the judgment of the trial court.
I am authorized to state that Judges Quillian and McMurray concur in this dissent.